Citation Nr: 0833618	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  05-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an increased evaluation for degenerative 
disk disease (DDD) of the lumbar spine with limited range of 
motion, currently evaluated as 20 percent disabling.  

2. Entitlement to a combined evaluation of greater than 40 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1971 to 
August 1974.   

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a February 2006 statement sent directly to the Board, the 
veteran stated that his DDD of the lumbar spine with limited 
range of motion, currently evaluated as 20 percent disabling, 
had increased in severity.  

In a May 2007 decision, the Board remanded the decision for a 
VA examination to determine the current nature and extent of 
the veteran's service-connected back disability.  

In a note from February 2008, the VA Medical Center indicated 
it cancelled the examination because the veteran withdrew the 
claim for the issues on appeal.  The RO subsequently 
readjudicated the claim in a March 2008 supplemental 
statement of the case (SSOC), which stated that the veteran 
failed to report for the scheduled spine examination and 
withdrew the claim for issues on appeal. 

There is no evidence in the record that the veteran actually 
withdrew the claim for the issues on appeal.  In the SSOC, 
the RO indicated that it had received no written notice from 
the veteran that he was withdrawing the claim.  The RO also 
indicated in the SSOC that the veteran failed to report for 
the examination, but the February 2008 note from the VA 
Medical Center does not state that the veteran failed to 
report to the examination.  Moreover, the appellant's 
representative provided a brief dated in September 2008 in 
support of the veteran's claim that did not in any way 
indicate the veteran had withdrawn his claim.  

Absent clear documentation that the veteran has withdrawn his 
claim for the issues on appeal, and absent clear evidence 
that the veteran failed to show for a VA examination, a VA 
examination, in accordance with the prior remand, should be 
provided.

The Board is obligated by law to ensure that the RO complies 
with its directives. Compliance by the Board or the RO is 
neither optional nor discretionary. Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and a 
further remand of the case will be mandated.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The combined evaluation is inextricably intertwined with the 
issue of entitlement to an increased evaluation for the 
service-connected back disability.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination to determine 
the current nature and extent of the 
veteran's service-connected back 
disability.  All indicated orthopedic, 
neurological, and muscle tests and studies 
should be performed.  The claims folder 
and a copy of this remand must be provided 
to the examiner in conjunction with the 
examination.  The examiner should describe 
any current symptoms and manifestations 
attributed to the DDD of the lumbar spine; 
and provide diagnoses for any and all 
spine pathology.

2. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
veteran's claim for a higher evaluation 
for the service-connected DDD of the 
lumbar spine.  Following this, recalculate 
his combined evaluation.  If any decision 
remains adverse to the veteran, furnish 
him with an SSOC and afford a reasonable 
period of time to respond.

The veteran must be advised, in writing, 
that failure to show for a scheduled 
examination will result in the denial of 
his appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




